United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3784
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Kyle K. Kessler

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 20, 2022
                               Filed: April 25, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Kyle Kessler appeals the sentence imposed by the district court1 after he
pleaded guilty to being a felon in possession of a firearm. Kessler argues that the

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
court’s explanation for its sentencing decision was inadequate, and that the sentence
is substantively unreasonable.

       Upon careful review, we conclude that the district court adequately explained
its sentencing decision, as it discussed multiple 18 U.S.C. § 3553(a) factors and
responded to Kessler’s sentencing arguments. See United States v. Torres-Ojeda, 829
F.3d 1027, 1029-30 (8th Cir. 2016); United States v. Meyer, 790 F.3d 781, 784 (8th
Cir. 2015); United States v. Wood, 587 F.3d 882, 883-84 (8th Cir. 2009). We also
conclude that the sentence is not substantively unreasonable, as the court properly
considered relevant factors and did not clearly err in weighing the appropriate factors.
See United States v. Peithman, 917 F.3d 635, 653 (8th Cir. 2019); United States v.
Garcia, 946 F.3d 413, 419 (8th Cir. 2019); United States v. Farmer, 647 F.3d 1175,
1179 (8th Cir. 2011).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-